WEBB, Judge.
The question raised by this appeal is whether the court should have granted the defendants’ motion for a directed verdict at the end of all the evidence. The defendants’ motion for directed verdict should have been allowed if the jury could have drawn no *110conclusion from the evidence but that either the collision was not proximately caused by the negligence of defendant Ralph Edward Nixon, or that the contributory negligence of the plaintiff was a proximate cause of the collision.
The evidence that Ralph Edward Nixon suddenly stopped the taxicab in the inside southbound lane of Third Street without giving a warning signal is evidence from which the jury could conclude the negligence of Ralph Edward Nixon was a proximate cause of the collision. See Stith v. Perdue, 7 N.C. App. 314, 172 S.E. 2d 246 (1970). The negligence issue was properly submitted to the jury.
As to the contributory negligence issue, the defendant contends plaintiff failed to keep a proper lookout and that he was following too closely in violation of G.S. 20-152(a). The fact that there was a collision between the plaintiffs following vehicle and the vehicle being driven by defendant Nixon is some evidence that plaintiff was following too closely and that he failed to keep a proper lookout. The fact of the collision does not compel such a conclusion, however. See Ratliff v. Power Co., 268 N.C. 605, 151 S.E. 2d 641 (1966). We must look at all the circumstances to determine if the jury must reach either or both of these conclusions. As a police officer, plaintiff was required to pursue defendant Nixon and gain on him if he could. See G.S. 20414(a). We cannot hold that the jury could only conclude plaintiff was following too closely. Plaintiff testified he was following standard police procedures when he glanced down at his speedometer. We cannot hold the jury could only conclude that plaintiff failed to keep a proper lookout. The contributory negligence issue was properly submitted to the jury. See Robinson v. McMahan, 11 N.C. App. 275, 181 S.E. 2d 147, cert. denied, 279 N.C. 395, 183 S.E. 2d 243 (1971).
It was error to grant the defendants’ motion for judgment notwithstanding the verdict. We remand this case for entry of a judgment consistent with this opinion.
Reversed and remanded.
Judges VAUGHN and Martin (Harry C.) concur.